UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5032



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY DOWELL, SR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CR-04-65)


Submitted:   May 19, 2006                     Decided:   July 3, 2006


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Virginia, for
Appellant.   Charles T. Miller, Acting United States Attorney,
Miller A. Bushong, III, Assistant United States Attorney, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Timothy Dowell, Sr. appeals his 121-month prison sentence

imposed pursuant to his conviction for distribution of cocaine base

in violation of 21 U.S.C. § 841(a)(1) (2000).*              Dowell’s attorney

has filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), certifying there are no meritorious issues for appeal.

Dowell has filed a pro se supplemental brief claiming the district

court improperly calculated the sentencing guidelines and violated

his due process rights.         Finding no reversible error, we affirm.

               Through controlled purchases, police informant Barry

Watson bought 0.83 grams of cocaine base from Dowell.              Watson also

testified that he previously bought six grams of cocaine base from

Dowell.    The jury convicted Dowell only for the 0.83 grams of

cocaine base, but at sentencing the district court used the six

grams of cocaine base in the calculation of the advisory sentencing

guideline range of 97 to 121 months’ imprisonment.

               After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.                   United

States    v.    Hughes,   401   F.3d    540,   546   (4th   Cir.   2005).   In

determining a sentence post-Booker, however, sentencing courts are


     *
      We vacated Dowell’s original 121-month prison sentence in
light of United States v. Booker, 543 U.S. 220 (2005). See United
States v. Dowell, No. 04-4981 (4th Cir. Aug. 4, 2005). On remand,
after taking into account the advisory guidelines, the district
court resentenced Dowell to 121 months’ imprisonment.

                                       - 2 -
still required to calculate and consider the guideline range

prescribed thereby as well as the factors set forth in 18 U.S.C.

§ 3553(a) (2000).    Id.   As stated in Hughes, this court will affirm

a post-Booker sentence if it is both reasonable and within the

statutorily prescribed range.      Id.

           In sentencing defendants after Booker, district courts

apply a preponderance of the evidence standard when calculating the

advisory sentencing guidelines.     United States v. Morris, 429 F.3d

65, 72 (4th Cir. 2005).         At Dowell’s sentencing hearing, the

district court found by a preponderance of the evidence that the

six grams of cocaine base were attributable to Dowell, applied the

sentencing guidelines as advisory, and considered the § 3553

factors.   The district court properly calculated and considered

Dowell’s advisory guideline range and did not violate Dowell’s due

process rights.

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.     Accordingly, we affirm

Dowell’s sentence.     This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.     If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on the client.       We dispense with oral


                                  - 3 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 4 -